On July 8, 1966, the following order was entered in the above case:
This case comes before the court on decision and remand of the United States Supreme Court, filed July 5, 1966, wherein that Court pursuant to an opinion of June 6,1966, in United States v. Anthony Grace & Sons, Inc., No. 439, October 1965 Term, 384 U.S. 424, reversed the action and judgment of this court as entered in its opinion of May 14, 1965, 170 Ct. Cl. 688, 345 F. 2d 808, concerning Part II thereof, and on defendant’s motion to suspend proceedings, filed June 17,1966, and
It is ordered, that in conformity with the said decision and remand of the Supreme Court, the judgment heretofore entered May 14,1965 as to Part II, be and the same is vacated and withdrawn.
It is further ordered that proceedings herein in this court be and the same are suspended in order that plaintiff may present its claim to the Armed Services Board of Contract Appeals for its decision thereon.
By the Court,
Wilson Cowen, Chief Judge.